FRANKS, Judge,
concurring.
I concur with Judge Anderson’s opinion but wish to emphasize my deeply held con*77viction that this cause of action should be abolished.
The foremost reason for abolition lies within its genesis, i.e., as Judge Anderson notes, it is a derivative from an early English compulsory labor statute which concept, whether applied to labor or love, is abhorrent to a free society.
Under our form of representative government it is desirable for the legislative branch to take the lead as legislatures in several states have already done and proposed legislation is presently pending in the General Assembly to abolish the action. However, in my view, the courts have a duty to act especially where, as in this case, it is the courts who have recognized and nurtured the cause of action, not the legislative branch of government.
I echo Judge Anderson’s call for the abolition of this anachronism.